IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43006

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 693
                                                )
       Plaintiff-Respondent,                    )   Filed: November 4, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CASEY GENE GILSON JR.,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Casey Gene Gilson Jr. pleaded guilty to rape of a female under the age of 16 where the
perpetrator is 18 years of age or older, Idaho Code § 18-6101, and a violation of a no contact
order, Idaho Code §§ 18-920, 18-920(3). The district court imposed a twenty-five-year sentence,
with three years determinate, and a concurrent, indeterminate five-year sentence, respectively.
Gilson appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gilson’s judgment of conviction and sentences are affirmed.




                                                   2